
	

113 S2058 IS: Fuel Grid Distribution Loan Pilot Program Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2058IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo establish a loan guarantee program for natural gas distribution grids to be installed in areas
			 with extremely high energy costs. 
	
		1.Short title
			This Act may be cited as the
		  Fuel Grid Distribution Loan Pilot Program Act.
		2.Fuel distribution utility pilot loan program(a)Authorization of pilot loan programSection 232(c) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6942(c)) is
			 amended—(1)in paragraph (1)(B), by striking ; and and inserting a period; and(2)by adding at the end the following:(3)The biofuels and natural gas distribution utility pilot loan program authorized by section 2 of 
			 the Fuel Grid Distribution Loan Pilot Program Act..(b)Establishment of pilot loan program(1)Definition of local governmentIn this subsection, the term local government means—(A)a
		county, municipality, city, town, township, local public authority, school
		district, special district, intrastate district, council of governments
		(regardless of whether the council of governments is incorporated as a
		nonprofit corporation under State law), regional or interstate government
		entity, or agency or instrumentality of a local government;(B)an Indian tribe
		or authorized tribal organization or, in Alaska, a Native village or Alaska
		Regional Native Corporation; and(C)a rural
		community, unincorporated town or village, or other public
		entity.(2)EstablishmentThe Administrator of the Rural Utilities Service shall establish a biofuels and natural gas
			 distribution utility
			 pilot loan program to add cooperatives and municipally or privately owned
			 biofuels or natural gas
			 distribution utilities to the list of utilities eligible to receive loans
			 from the Rural Utilities Service.(3)EligibilityIn making loans authorized under paragraph (1), the Administrator of the Rural Utilities Service
			 shall grant loans only to utilities serving an area under the jurisdiction
			 of a local government that has—(A)a population of not more than 50,000 people; and(B)energy prices
			 higher than 200 percent of the national average for energy prices, as
			 determined by the Administrator of the Energy Information Administration
			 using the most recent data available.(4)FundingThe Administrator of the Rural Utilities Service shall carry out the loan pilot program using
			 existing funds of the Rural Utilities Service.(5)DurationThe loan pilot program shall be authorized for a period of 5 years, beginning on the date of
			 enactment of this Act.(6)ReportAt the conclusion of the loan pilot program, the Administrator of the Rural Utilities Service shall
			 complete a report examining—(A)the economic benefits of providing low cost loans; and(B)any upward price pressure on biofuels or natural gas prices in the United States resulting from the
			 loan pilot
			 program.
					
